
	
		I
		112th CONGRESS
		2d Session
		H. R. 5118
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Huelskamp
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on a Phosphor blend of
		  Yttrium Oxide doped with Europium and Lanthanum Phosphate
		  luminophores.
	
	
		1.Phosphor blend of Yttrium
			 Oxide doped with Europium and Lanthanum Phosphate luminophores
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00A Phosphor blend of Yttrium Oxide doped with Europium and
						Lanthanum Phosphate luminophores (CAS Nos. 13778–59–1, 13454–71–2, 68585–82–0
						and 13863–48–4 or 95823–34–0) (provided for in subheading 3206.50.00)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
